Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the communication mailed on 6/9/2022 and applicant has submitted an amendment, filed on 8/23/2022.

Response to Arguments
Applicant's arguments with respect to claims 1-30 filed on 8/23/2022 have been considered but are moot in view of the new grounds of rejection. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-30  are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as being anticipated by US Patent Application Publication 20220061113 (hereinafter referred to as Kim). 
Consider claim 1, Kim teaches a method of wireless communication at a scheduled entity (see at least ¶ [0056], Fig. 3, “…The eNB 320 provides the E-UTRA user plane and control plane protocol terminations towards the UE 10…” and see at least ¶ [0056], Fig. 4, “……” and see at least ¶ [0177], Fig. 11, 12, “…the processor 1110 may be configured to receive a secondary cell group (SCG) configuration from a first network node, wherein the SCG configuration includes information on secondary cells related to a second network node. The SCG configuration may include information on candidate cells. The processor 1110 may be further configured to measure channel quality of the candidate cells…”), comprising: 
receiving a communication from a scheduling entity, wherein the communication comprises a configuration of a plurality of candidate cells that are configured for Layer 1 (L1) and Layer 2 (L2) centric (L1/L2-centric) inter-cell mobility effected by L1/L2-centric signaling comprising at least one of L1 signaling or L2 signaling (see at least ¶ [0062], “…The gNB 421 provides NR user plane and control plane protocol terminations towards the UE 410. The ng-eNB 422 provides E-UTRA user plane and control plane protocol terminations towards the UE 410…” and see at least ¶ [0065], “…ayers of a radio interface protocol between the UE and the network (e.g. NG-RAN and/or E-UTRAN) may be classified into a first layer (L1), a second layer (L2), and a third layer (L3) based on the lower three layers of the open system interconnection (OSI) model that is well-known in the communication system…” and see at least ¶ [0097], “…the wireless device may receive a secondary cell group (SCG) configuration from a first network node, wherein the SCG configuration includes information on secondary cells related to a second network node. The SCG configuration may include information on candidate cells. The wireless device may further configured to measure channel quality of the candidate cells…”); 
reporting first measurements about the plurality of candidate cells to the scheduling entity via the L1/L2-centric (see at least ¶ [0080], “….a physical downlink control channel (PDCCH), i.e. L1/L2 control channel. A transmission time interval (TTI) is a basic unit of time used by a scheduler for resource allocation…”, and see at least ¶ [0097], “…the wireless device may receive a secondary cell group (SCG) configuration from a first network node, wherein the SCG configuration includes information on secondary cells related to a second network node. The SCG configuration may include information on candidate cells. The wireless device may further configured to measure channel quality of the candidate cells…”); and 
connecting the scheduled entity with at least one of the plurality of candidate cells using the L1/L2-centric signaling (see at least ¶ [0080], “….a physical downlink control channel (PDCCH), i.e. L1/L2 control channel. A transmission time interval (TTI) is a basic unit of time used by a scheduler for resource allocation…”, and see at least ¶ [0099], “…the wireless device may select a primary secondary cell (PSCell) among the valid cells. Further, the wireless device may select a secondary cell (SCell) related to the second network node…” and see at least ¶ [0100], “…the wireless device may establish a connection with the selected PSCell. The establishing the connection may include transmitting information on the selected PSCell to the first network node…”).
Consider claim 8, Kim teaches a scheduled entity for wireless communication  (see at least ¶ [0056], Fig. 3, “…The eNB 320 provides the E-UTRA user plane and control plane protocol terminations towards the UE 10…” and see at least ¶ [0056], Fig. 4, “……” and see at least ¶ [0177], Fig. 11, 12, “…the processor 1110 may be configured to receive a secondary cell group (SCG) configuration from a first network node, wherein the SCG configuration includes information on secondary cells related to a second network node. The SCG configuration may include information on candidate cells. The processor 1110 may be further configured to measure channel quality of the candidate cells…”) comprising:
 a communication interface transceiver configured for wireless communication with a scheduling entity (see at least ¶ [0176], “…a transceiver 1130, one or more antennas 1131…”); 
a memory comprising first instructions (see at least ¶ [0048], “…The memory 212 is connected to the processor 211 and may store various types of information and/or instructions. The transceiver 213 is connected to the processor 211 and may be controlled to transmit and receive wireless signals…”); and 
a processor operatively coupled with the communication interface and the memory, wherein the processor and the memory are configured to execute the first instructions  (see at least ¶ [0184], “…The memory 1120 is operatively coupled with the processor 1110 and stores a variety of information to operate the processor 1110…”) and cause the scheduled entity to: 
receive, via the transceiver, a communication from a scheduling entity, wherein the communication comprises a configuration of a plurality of candidate cells that are configured for Layer 1 (L1) and Layer 2 (L2) centric (L1/L2-centric) inter-cell mobility effected by L1/L2-centric signaling comprising at least one of Li signaling or L2 signaling (see at least ¶ [0062], “…The gNB 421 provides NR user plane and control plane protocol terminations towards the UE 410. The ng-eNB 422 provides E-UTRA user plane and control plane protocol terminations towards the UE 410…” and see at least ¶ [0065], “…ayers of a radio interface protocol between the UE and the network (e.g. NG-RAN and/or E-UTRAN) may be classified into a first layer (L1), a second layer (L2), and a third layer (L3) based on the lower three layers of the open system interconnection (OSI) model that is well-known in the communication system…” and see at least ¶ [0097], “…the wireless device may receive a secondary cell group (SCG) configuration from a first network node, wherein the SCG configuration includes information on secondary cells related to a second network node. The SCG configuration may include information on candidate cells. The wireless device may further configured to measure channel quality of the candidate cells…”); 
report, via the transceiver, first measurements about the plurality of candidate cells to the scheduling entity via the L1/L2-centric signaling comprising at least one of Layer 1 (L1) signaling or Layer 2 (L2) signaling (see at least ¶ [0080], “….a physical downlink control channel (PDCCH), i.e. L1/L2 control channel. A transmission time interval (TTI) is a basic unit of time used by a scheduler for resource allocation…”, and see at least ¶ [0097], “…the wireless device may receive a secondary cell group (SCG) configuration from a first network node, wherein the SCG configuration includes information on secondary cells related to a second network node. The SCG configuration may include information on candidate cells. The wireless device may further configured to measure channel quality of the candidate cells…”); and 
connect the scheduled entity with at least one of the plurality of candidate cells based on the via the transceiver using the L1/L2-centric signaling (see at least ¶ [0080], “….a physical downlink control channel (PDCCH), i.e. L1/L2 control channel. A transmission time interval (TTI) is a basic unit of time used by a scheduler for resource allocation…”, and see at least ¶ [0099], “…the wireless device may select a primary secondary cell (PSCell) among the valid cells. Further, the wireless device may select a secondary cell (SCell) related to the second network node…” and see at least ¶ [0100], “…the wireless device may establish a connection with the selected PSCell. The establishing the connection may include transmitting information on the selected PSCell to the first network node…”).
Consider claim 15, Kim teaches a method of wireless communication at a scheduling entity (see at least ¶ [0056], Fig. 3, “…The eNB 320 provides the E-UTRA user plane and control plane protocol terminations towards the UE 10…” and see at least ¶ [0056], Fig. 4, “……” and see at least ¶ [0177], Fig. 11, 12, “…the processor 1110 may be configured to receive a secondary cell group (SCG) configuration from a first network node, wherein the SCG configuration includes information on secondary cells related to a second network node. The SCG configuration may include information on candidate cells. The processor 1110 may be further configured to measure channel quality of the candidate cells…”), comprising: 
transmitting a communication to a scheduled entity, wherein the communication comprises a configuration of a plurality of candidate cells that are configured for Layer 1 (L1) and Layer 2 (L2) centric (L1/L2-centric) inter-cell mobility effected by L1/L2-centric signaling comprising at least one of L1 signaling or L2 signaling (see at least ¶ [0062], “…The gNB 421 provides NR user plane and control plane protocol terminations towards the UE 410. The ng-eNB 422 provides E-UTRA user plane and control plane protocol terminations towards the UE 410…” and see at least ¶ [0065], “…ayers of a radio interface protocol between the UE and the network (e.g. NG-RAN and/or E-UTRAN) may be classified into a first layer (L1), a second layer (L2), and a third layer (L3) based on the lower three layers of the open system interconnection (OSI) model that is well-known in the communication system…” and see at least ¶ [0097], “…the wireless device may receive a secondary cell group (SCG) configuration from a first network node, wherein the SCG configuration includes information on secondary cells related to a second network node. The SCG configuration may include information on candidate cells. The wireless device may further configured to measure channel quality of the candidate cells…”); 
receiving first measurements about the plurality of candidate cells from the scheduled entity via the L1/L2-centric signaling comprising at least one of Layer 1 (L1) signaling or Layer 2 (L2) signaling (see at least ¶ [0080], “….a physical downlink control channel (PDCCH), i.e. L1/L2 control channel. A transmission time interval (TTI) is a basic unit of time used by a scheduler for resource allocation…”, and see at least ¶ [0097], “…the wireless device may receive a secondary cell group (SCG) configuration from a first network node, wherein the SCG configuration includes information on secondary cells related to a second network node. The SCG configuration may include information on candidate cells. The wireless device may further configured to measure channel quality of the candidate cells…”); and 
dynamically selecting via the L1/L2-centric signaling at least one of the plurality of candidate cells for inter-cell mobility to serve the scheduled entity based on the first measurements (see at least ¶ [0080], “….a physical downlink control channel (PDCCH), i.e. L1/L2 control channel. A transmission time interval (TTI) is a basic unit of time used by a scheduler for resource allocation…”, and see at least ¶ [0099], “…the wireless device may select a primary secondary cell (PSCell) among the valid cells. Further, the wireless device may select a secondary cell (SCell) related to the second network node…” and see at least ¶ [0100], “…the wireless device may establish a connection with the selected PSCell. The establishing the connection may include transmitting information on the selected PSCell to the first network node…”).
Consider claim 23, Kim teaches a scheduling entity for wireless communication (see at least ¶ [0056], Fig. 3, “…The eNB 320 provides the E-UTRA user plane and control plane protocol terminations towards the UE 10…” and see at least ¶ [0056], Fig. 4, “……” and see at least ¶ [0177], Fig. 11, 12, “…the processor 1110 may be configured to receive a secondary cell group (SCG) configuration from a first network node, wherein the SCG configuration includes information on secondary cells related to a second network node. The SCG configuration may include information on candidate cells. The processor 1110 may be further configured to measure channel quality of the candidate cells…”) comprising: 
a memory comprising first instructions (see at least ¶ [0048], “…The memory 212 is connected to the processor 211 and may store various types of information and/or instructions. The transceiver 213 is connected to the processor 211 and may be controlled to transmit and receive wireless signals…”); and 
a processor configured to execute the first instructions and cause the scheduling entity (see at least ¶ [0184], “…The memory 1120 is operatively coupled with the processor 1110 and stores a variety of information to operate the processor 1110…”) to: 
transmit a communication to the scheduled entity, wherein the communication comprises a configuration of a plurality of candidate cells that are configured for Layer 1 (L1) and Layer 2 (L2) centric (L1/L2-centric) inter-cell mobility effected by L1/L2- centric signaling comprising at least one of L1 signaling or L2 signaling signaling (see at least ¶ [0062], “…The gNB 421 provides NR user plane and control plane protocol terminations towards the UE 410. The ng-eNB 422 provides E-UTRA user plane and control plane protocol terminations towards the UE 410…” and see at least ¶ [0065], “…ayers of a radio interface protocol between the UE and the network (e.g. NG-RAN and/or E-UTRAN) may be classified into a first layer (L1), a second layer (L2), and a third layer (L3) based on the lower three layers of the open system interconnection (OSI) model that is well-known in the communication system…” and see at least ¶ [0097], “…the wireless device may receive a secondary cell group (SCG) configuration from a first network node, wherein the SCG configuration includes information on secondary cells related to a second network node. The SCG configuration may include information on candidate cells. The wireless device may further configured to measure channel quality of the candidate cells…”); 
receive first measurements about the plurality of candidate cells from the scheduled entity via the L1/L2-centric signaling comprising at least one of Layer 1 (L1) signaling or Layer 2 (L2) signaling (see at least ¶ [0080], “….a physical downlink control channel (PDCCH), i.e. L1/L2 control channel. A transmission time interval (TTI) is a basic unit of time used by a scheduler for resource allocation…”, and see at least ¶ [0097], “…the wireless device may receive a secondary cell group (SCG) configuration from a first network node, wherein the SCG configuration includes information on secondary cells related to a second network node. The SCG configuration may include information on candidate cells. The wireless device may further configured to measure channel quality of the candidate cells…”); and 
dynamically select via the L1/L2-centric signaling at least one of the plurality of candidate cells for inter-cell mobility to serve the scheduled entity based on the first measurements (see at least ¶ [0080], “….a physical downlink control channel (PDCCH), i.e. L1/L2 control channel. A transmission time interval (TTI) is a basic unit of time used by a scheduler for resource allocation…”, and see at least ¶ [0099], “…the wireless device may select a primary secondary cell (PSCell) among the valid cells. Further, the wireless device may select a secondary cell (SCell) related to the second network node…” and see at least ¶ [0100], “…the wireless device may establish a connection with the selected PSCell. The establishing the connection may include transmitting information on the selected PSCell to the first network node…”).
Consider claims 2, 9, 16, 24 (depends on at least claims 1, 8, 15, 23), Kim discloses the limitations of claims 1, 8, 15, 23 as applied to claim rejection 1, 8, 15, 23 above and further discloses:
Kim teaches the first measurements comprise L1 metrics measured without Layer 3 averaging, the L1 metrics comprising at least one of a reference signal receive power (RSRP), a signal-to-interference-plus-noise ratio (SINR), or a reference signal received quality (RSRQ) (see at least ¶ [0065], “…layers of a radio interface protocol between the UE and the network (e.g. NG-RAN and/or E-UTRAN) may be classified into a first layer (L1), a second layer (L2), and a third layer (L3) based on the lower three layers of the open system interconnection (OSI) model that is well-known in the communication system…”and see at least ¶ [0137],  “…The UE may consider a cell as a valid cell, if RSRP or RSRQ of the cell is greater than certain threshold …”).
Consider claims 3, 10, 17, 25 (depends on at least claims 1, 8, 15, 23), Kim  discloses the limitations of claims 1, 8, 15, 23 as applied to claim rejection 1, 8, 15, 23 above and further discloses:
Kim  teaches receiving instructions from the scheduling entity in response to the reporting of the first measurements, wherein the instructions comprise instructions for selecting or deselecting a candidate cell among the plurality of candidate cells to serve the scheduled entity (see at least ¶ [0099], “…the wireless device may select a primary secondary cell (PSCell) among the valid cells. Further, the wireless device may select a secondary cell (SCell) related to the second network node …”).
Consider claims 4, 11, 18, 26 (depends on at least claims 1, 8, 15, 23), Kim  discloses the limitations of claims 1, 8, 15, 23 as applied to claim rejection 1, 8, 15, 23 above and further discloses:
Kim  teaches reporting Layer 3 (L3) measurements associated with the plurality of candidate cells, the L3 measurements derived from averaging the first measurements over a period of time (see at least ¶ [0073], “…A radio resource control (RRC) layer belongs to L3. …, the RRC layer exchanges RRC messages between the UE and the BS. The main services and functions of the RRC layer include broadcast of system information related to AS and NAS, paging, establishment, maintenance and release of an RRC connection between the UE and the network, security functions including key management, establishment, configuration, maintenance and release of radio bearers, mobility functions, QoS management functions, UE measurement reporting and control of the reporting…” and see at least ¶ [0080], “…each subframe may use specific subcarriers of specific OFDM symbols (e.g. first OFDM symbol) of the corresponding subframe for a physical downlink control channel (PDCCH), i.e. L1/L2 control channel. A transmission time interval (TTI) is a basic unit of time used by a scheduler for resource allocation. The TTI may be defined in units of one or a plurality of slots, or may be defined in units of mini-slots…”).
Consider claims 5, 12, 19, 27 (depends on at least claims 1, 8, 15, 23), Kim  discloses the limitations of claims 1, 8, 15, 23 as applied to claim rejection 1, 8, 15, 23 above and further discloses:
Kim  teaches receiving instructions from the scheduling entity in response to reporting L3 measurements; and at least one of: removing a candidate cell from a list of candidate cells based on the instructions; or adding a candidate cell to a list of candidate cells based on the instructions (see at least ¶ [0138], “…the UE may perform PSCell addition/modification and/or SCell release/addition with stored configuration and the determined PSCell and/or SCell by UE-self. The UE may include the determined PSCell and/or the list of determined SCell(s) and the list of valid cell which not belong to the determined PSCell and the list of determined SCell(s) in the first message…”).

Consider claims 6, 13, 20, 28 (depends on at least claims 1, 8, 15, 23), Kim  discloses the limitations of claims 1, 8, 15, 23 as applied to claim rejection 1, 8, 15, 23 above and further discloses:
Kim  teaches measuring and updating an uplink (UL) timing advance (TA) of one or more of the plurality of candidate cells based on the L1/L2-centric signaling (see at least ¶ [0080], “…each subframe may use specific subcarriers of specific OFDM symbols (e.g. first OFDM symbol) of the corresponding subframe for a physical downlink control channel (PDCCH), i.e. L1/L2 control channel. A transmission time interval (TTI) is a basic unit of time used by a scheduler for resource allocation…” and see at least ¶ [0081], “…UL transport channels include an uplink shared channel (UL-SCH) for transmitting user traffic or control signals and a random access channel (RACH) normally used for initial access to a cell…”).
Consider claims 7, 14, 21, 29 (depends on at least claims 1, 8, 15, 23), Kim  discloses the limitations of claims 1, 8, 15, 23 as applied to claim rejection 1, 8, 15, 23 above and further discloses:
Kim  teaches receiving, from the scheduling entity, scheduling information for measuring and updating the UL TA (see at least ¶ [0080], “…each subframe may use specific subcarriers of specific OFDM symbols (e.g. first OFDM symbol) of the corresponding subframe for a physical downlink control channel (PDCCH), i.e. L1/L2 control channel. A transmission time interval (TTI) is a basic unit of time used by a scheduler for resource allocation…” and see at least ¶ [0081], “…UL transport channels include an uplink shared channel (UL-SCH) for transmitting user traffic or control signals and a random access channel (RACH) normally used for initial access to a cell…”).
Consider claim 22 (depends on at least claim 15), Kim  discloses the limitations of claim 15 as applied to claim rejection 15 above and further discloses:
Kim  teaches transmitting instructions to the scheduled entity to perform the measure and update autonomously (see at least ¶ [0056], “…The eNB 320 is generally a fixed station that communicates with the UE 310. The eNB 320 hosts the functions, such as inter-cell radio resource management (RRM), radio bearer (RB) control, connection mobility control, radio admission control, measurement configuration/provision, dynamic resource allocation (scheduler),…” and see at least ¶ [0069], “…The MAC sublayer belongs to L2. The main services and functions of the MAC sublayer include mapping between logical channels and transport channels, multiplexing/de-multiplexing of MAC service data units (SDUs) belonging to one or different logical channels into/from transport blocks (TB) delivered to/from the physical layer on transport channels, scheduling information reporting, error correction through hybrid automatic repeat request (HARD), priority handling between UEs by means of dynamic scheduling, priority handling between logical channels of one UE by means of logical channel prioritization (LCP)…”).
Consider claim 30 (depends on at least claim 23), Kim  discloses the limitations of claim 23 as applied to claim rejection  23 above and further discloses:
Kim  teaches transmit second instructions to the scheduled entity to perform the measure and update autonomously (see at least ¶ [0056], “…The eNB 320 is generally a fixed station that communicates with the UE 310. The eNB 320 hosts the functions, such as inter-cell radio resource management (RRM), radio bearer (RB) control, connection mobility control, radio admission control, measurement configuration/provision, dynamic resource allocation (scheduler),…” and see at least ¶ [0069], “…The MAC sublayer belongs to L2. The main services and functions of the MAC sublayer include mapping between logical channels and transport channels, multiplexing/de-multiplexing of MAC service data units (SDUs) belonging to one or different logical channels into/from transport blocks (TB) delivered to/from the physical layer on transport channels, scheduling information reporting, error correction through hybrid automatic repeat request (HARD), priority handling between UEs by means of dynamic scheduling, priority handling between logical channels of one UE by means of logical channel prioritization (LCP)…”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/            Primary Examiner, Art Unit 2645